It was ordered and decreed, that it be referred to the master to state an account between the complainant and defendant, in which the former shall be charged with the money paid by Daniel Blake, Esq. in discharge of the mortgage in bill mentioned: That the complainant be credited in the said account with the value of the complainant's house, taken down and removed for ihe use of the said Hamel Blake; and with rent of the complainants land from the time when the said Daniel Blake took possession of •fhc same until his death, at the rate of 11l. 8s. 6d. per an-*136xumi: That complainant be allowed interest on the balance due on the said account, from the time when the balance became due; and that the money he paid to the master# Subject to the further order of the court.
case xnr.
it. b. p. 113.
Lands of lu-$oid t0 be
^ p^ion was presented by Mr. Wiliiam Drayton, in behalf of the guardians of Thomas Drayton, a lunatic; the assistant master’s report thereon read, and on motion 01’derhd, that it be confirmed; and that certain tracts of land be sold agreeably to a schedule, annexed to said petition.